Ogden, J.,
(dissenting.) The 1st section of the Act of the Legislature of 1844, entitled “an Act relative to community property,” provides as follows: .“ That in all cases hereafter, when either husband or wife shall die, leaving no ascendants or descendants, and without having disposed, by last will and testament, of his or Jier share in the community property, such share shall be held by the survivor in usufruct, during his or her natural life. The deceased left as his only heirs his mother and a brother of the whole blood. The question is whether the above section is to be interpreted, that the brother’s share in the one-half of the community property belonging to the estate of the deceased is to be held unaffected by the widow’s usufructuary right, in consequence of the mother surviving her son and being entitled to receive her portion of the inheritances free from such usufructuary right.
Our brother Judge of the court below, regaining the literal meaning of this law as expressed, to be that the usufructuary right of the surviving spouse should only take effect when the deceased left neither ascendants nor descendants, was of opinion that the existence of one or more ascendants, although called to the succession only for a portion of the inheritance and concurrently with collaterals, defeated the surviving spouse’s usufructuary right, even as to the portion inherited by the collaterals. He thinks the language free from any obscurity, and that it is not permitted, therefore, to consider the spirit and reason of the law. The words of the law, however, must be taken in connection with the context, and the subject matter, and so taken, we think, the evident meaning and intention of the law was to exclude collaterals from the enjoyment of any portion of the community property during the lifetime of the surviving spouse. Tho right of usufruct in'favor of the surviving spouse can only be defeated by the paramount right of an heir in the ascending or descending line, and by the second section of the Act, if such heirs in the descending line be the children of the deceased, the surviving father or mother enjoys the usufructuary right. The whole Act is loosely worded, but we think it clearly results, from considering the words in the only sense they properly admit of, in connection *400with. the context, and with laws in pari materia, fixing the rights of ascendants as heirs, that the mother in the present case, being only entitled, as heir, to take a part of the succession, the residue of which devolves on the brother as collateral heir of the deceased, the usufructuary right of the surviving wife is only defeated pro tanto, and that the collateral heir cannot be benefited by the existance of an ascendant who, as heir, is only entitled to a portion of the inheritance.
As regards the residue of the estate falling to the brother, it is the same as if the deceased had left no ascendant, because the ascendant does not inherit that portion, and the law, in excepting ascendants and descendants from its operation could only have designed to protect their rights as heirs. The right of usu-fruct or survivorship can only be defeated by the paramount right of the heir in the ascending or descending line, and to the extent of such right. If the heir in the ascending or descending line, entitled to the whole succession, should renounce it entirely, the inheritance would devolve on the collaterals, but the surviving spouse could not be deprived of the usufruct, because the succession could no longer be claimed by an ascendant or descendant as heir.
I think the words used in the Statute do not necessarily convey a meaning different from what it would seem the Legislature must have intended, when the whole context and subject matter of the law is considered in connection with these ends.